Citation Nr: 0617837	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease (DDD) of the lumbar spine with 
severe limitation of motion.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from June 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that continued a 40 percent disability 
rating for degenerative disc disease of the lumbar spine with 
severe loss of range of motion.


FINDING OF FACT

The competent and probative medical evidence of record does 
not show that the veteran's service-connected lumbosacral 
disorder is productive of ankylosis of the lumbar or entire 
spine; has residuals of fracture of vertebra; or that the 
veteran has incapacitating episodes due to DDD having a total 
duration of at least six weeks during the past 12 months.  
Associated objective neurologic abnormalities have not been 
shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for DDD of 
the lumbar spine with severe limitation of motion are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5293 (as in effect after 
Sept. 23, 2002); Diagnostic Codes (DCs) 5285, 5286, 5289, 
5292 (as in effect prior to September 26, 2003); 68 Fed. Reg. 
51,454, et. seq. (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2005)). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003; a rating 
decision in September 2003; and a statement of the case in 
May 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328, (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in July 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The veteran failed to report for a RO hearing and 
in January 2006 notified the Board that he was unable to 
attend his Board hearing scheduled in January 2006.  He 
requested that the Board render a decision.  The veteran VA 
has also obtained a medical examination in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

II.  Facts and Analysis

The veteran contends that he is entitled to an evaluation in 
excess of 40 percent for his service-connected low back 
disorder.  He maintains that this disability is worse than 
currently evaluated and has requested an 80 percent 
disability.  The veteran claims that he has arthritis in his 
back.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. §§ 4.2, 
4.41.  

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an 
increase in a service-connected disability rating is at 
issue, the present level of disability is of primary concern.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Consideration of functional loss due to pain, however, is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

In 2002, prior to the veteran's claim for an increased 
rating, the evaluation criteria for Diagnostic Code (DC) 
5293, for intervertebral disc syndrome, were amended.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293).  The amendment was effective on September 
23, 2002.  The veteran's claim has been considered under the 
amended version of 5293 for evaluating intervertebral disc 
syndrome in effect at the time of his claim.  

During the pendency of the veteran's appeal, changes were 
made to that portion of the Rating Schedule that addresses 
evaluation of the spine.  The evaluation criteria for rating 
disabilities of the spine were revised by establishing a 
general rating formula that applies to all diseases and 
injuries of the spine under amended regulations effective 
September 26, 2003.  The amendment made editorial changes, 
not representing any substantive change, to the evaluation 
criteria for intervertebral disc syndrome to make them 
compatible with the new general rating formula.  Under the 
amended regulations, a new diagnostic code, 5243, was 
assigned for intervertebral disc syndrome.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

In a rating decision in September 1982, the RO granted 
entitlement to service connection for chronic low back pain 
evaluated as zero percent disabling under Diagnostic Code 
5295 from June 1982.  In a September 2001 rating decision, 
the RO assigned a 40 percent disability evaluation for 
degenerative disc disease of the lumbosacral spine under DC 
5293.

After receipt of his claim in August 2003 for an increased 
evaluation the veteran was afforded a VA examination in 
August 2003.  He complained of chronic low back pain that 
radiated down his right leg which was exacerbated by 
activities that require extended standing or walking.  He 
could only walk about 500 feet before having to stop and rest 
due to pain intensity and radiation into the right leg.  
Clinical findings showed the range of motion was 10 degrees 
of extension, 30 degrees of flexion, lateral flexion of 15 
degrees bilaterally, and rotation of 10 degrees bilaterally.  
X-rays revealed DDD of the lumbar spine along with 
sacralization of L5 on S1.  The veteran walked with a slight 
limp in ambulation.  The impression was DDD of the lumbar 
spine. 

The examiner commented that the veteran had not been 
hospitalized or placed at bedrest by a physician over the 
past year for this condition.  During acute exacerbations he 
would have increased fatigability, decreased range of motion, 
and decreased coordination.  However, this could not be 
quantitated with any medical certainty on the date of the 
examination.

VA outpatient treatment records show complaints of chronic 
low back pain which he was to continue to treat with 
medications and avoid aggravators.

In a rating decision in September 2003, the RO confirmed and 
continued the 40 percent evaluation; however, the rating was 
assigned under DC 5292 for severe limitation of motion.  

At a VA examination of the spine in April 2005, the veteran 
stated he was limited in the amount of walking and used a 
cane for balance.  It was noted that an MRI of the veteran's 
lumbar spine in May 2001 revealed DDD at L4-L5 and 
hypertrophy of the facets at that level causing bilateral 
foraminal stenosis worse on the right than the left.  The 
findings for range of motion were flexion to 80 degrees, 
extension to 15 degrees, lateral bending to 15 degrees 
bilaterally, and rotation to 10 degrees bilaterally. He had 
complaints of pain at the extremes of motion.  X-rays 
revealed slight narrowing of the L4-L5 disc with small 
osteophytes indicative of DDD and confirmed by the previous 
MRI.  

The impression was DDD at L4-L5, osteoarthritis facets L4-L5 
and foraminal stenosis L4-L5, bilaterally secondary to above.  
The VA examiner commented that he could detect no objective 
evidence of weakness, incoordination, fatigue or loss of 
motion due to the above impression.  The examiner was unable 
to estimate the range of motion, amount of pain, and 
functional capacity during the flare-up without resorting to 
pure speculation.  

The report of a private medical examination in April 2005 
contains no findings relative to a back disorder; however, 
the report indicates that the veteran is continent.  

The veteran has been assigned a 40 percent evaluation under 
DC 5293 for evaluation of intervertebral disc syndrome.  The 
veteran's claim for an increased evaluation of his low back 
disorder was received in August 2003, which is after the 
regulations were amended for evaluation of intervertebral 
disc disease and before the amending of regulations for 
evaluation of disorders of the spine.  After review of the 
evidence and consideration of the amended regulations for 
evaluation of DDD, the RO in a September 2003 rating 
decision, prior to the effective date of the amendments for 
evaluation of disorders of the spine, confirmed and continued 
the 40 percent evaluation.  The evaluation was then assigned 
under DC 5292 for severe limitation of motion.   

During the pendency of the veteran's claim and appeal, 
changes were made to that portion of the Rating Schedule that 
addresses and evaluation of disorders of the spine, effective 
September 26, 2003.  Because the veteran's claim was filed 
before the regulatory changes occurred, he is entitled to 
consideration of both the old and revised regulations.  
However, the retroactive reach of the revised regulation can 
be no earlier than the effective date of that change, and the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  A 
review of the record demonstrates that the RO considered the 
old and new rating criteria, and the veteran was made aware 
of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Thus, the veteran is now in receipt of a 40 percent 
evaluation for severe limitation of motion effective from 
April 2001 under the old regulations for evaluation of 
disorders of the spine.  Upon review of the record, the Board 
is of the opinion that an evaluation in excess of 40 percent 
is not warranted for the veteran's service-connected 
lumbosacral spine disorder, under either the old or the 
revised regulations.  Neither version is more favorable to 
the veteran.

The veteran's low back disorder is rated at 40 percent 
disabling, which is the maximum evaluation under DC 5292 for 
severe limitation of the lumbar spine under the regulations 
in effect prior to September 26, 2003.  As the evaluation is 
at the maximum under DC 5292 of the old regulations, 
consideration of functional loss due to pain is not required.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Under the 
revised regulations, the general rating formula notes that 
the ratings are for disabilities of the spine with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected.  
Accordingly, functional loss due to pain is not required.  
Id.  

Consideration has been given to whether any other applicable 
diagnostic code under the old regulations provides a basis 
for higher evaluation for the lumbar spine disability.  The 
veteran's 40 percent evaluation is also the maximum 
evaluation under DC 5295 for lumbosacral strain under the 
regulations in effect prior to September 26, 2003.  There is 
no evidence that the veteran's lumbar spine or entire spine 
is ankylosed, or has ever been fractured.  Therefore, DCs 
5285 and 5286 (as in effect prior to September 26, 2003) are 
not for application.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine in the revised regulations, the veteran's current 
40 percent evaluation is the maximum evaluation based on 
limitation of motion of the lumbar spine, that includes 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  The 
only higher evaluations available are a 100 percent 
evaluation for which the objective criteria provide there 
must be unfavorable ankylosis of the entire spine and a 50 
percent evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine.  These manifestations are not shown by 
the evidence of record.  

The evidence of record, to include the April 2005 private 
medical examination which found the veteran was continent, 
does not show associated objective neurologic abnormalities 
of bowel and bladder impairment so that separate evaluations 
are warranted.  

Based on the evidence of record there are simply no 
manifestations that could offer the potential for an 
evaluation greater than 40 percent under the criteria for 
evaluation of intervertebral disc syndrome.  Under the 
regulations for evaluation of intervertebral disc syndrome, 
under DC 5293, effective September 23, 2002, and under DC 
5243 (previously DC 5293) effective September 26, 2003, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either by separate evaluations of its 
chronic orthopedic and neurologic manifestations; or on the 
total duration of incapacitating episodes over the past 12 
months, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

As provided in the regulations, under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the maximum evaluation is 60 percent with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months would warrant a 40 
percent evaluation.  The evidence of record does not show 
that the veteran has had any such incapacitating episodes 
where bedrest was prescribed by a physician.  Thus, an 
evaluation greater than 40 percent is not warranted for DDD.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  However, that is not 
warranted in this case.  The evidence of record does not show 
any associated objective neurologic abnormalities.  Although 
the evidence of record shows that the veteran has arthritis 
of the lumbar spine, a separate evaluation is not warranted.  
The veteran's DDD is evaluated on severe limitation of 
motion.  Under the prior regulations, arthritis was to be 
rated on limitation of motion.  Under the revised 
regulations, degenerative arthritis of the spine, DC 5242, is 
to be evaluated under the formula for evaluating diseases and 
injuries of the spine which also is based on limitation of 
motion.  Thus the symptomatology for the conditions is 
duplicative and a separate rating assignment is not 
permitted.  38 C.F.R. § 4.14; See also Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition).  

Both the old and new regulations for evaluating the veteran's 
lumbosacral spine disorder were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7-2003.  However, 
neither version of the rating criteria results in a rating 
greater than 40 percent.

The preponderance of the evidence is against the claim for a 
rating in excess of 40 percent for service connected DDD of 
the lumbar spine with severe loss of range of motion.  Thus, 
the benefit of the doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for DDD of 
the lumbar spine with severe loss of range of motion is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


